Case 1:16-cr-00640-BMC Document 556 Filed 02/15/19 Page 1 of 3 PageID #: 7823


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALC/DCP/PTH                                         271 Cadman Plaza East
F. #2016R00505                                      Brooklyn, New York 11201


                                                    February 15, 2019


By ECF and Email

 Jose Baez, Esq.                                 Michael S. Sommer, Esq.
 The Baez Law Firm                               Wilson Sonsini Goodrich & Rosati P.C.
 40 SW Thirteenth Street, Suite 901              1301 Avenue of the Americas, 40th Floor
 Miami, Florida 33130                            New York, New York 10019

 Kevin J. O’Brien, Esq.                          Michael D. Mann, Esq.
 Ford O’Brien LLP                                Sidley Austin LLP
 575 Fifth Avenue, 17th Floor                    787 Seventh Avenue
 New York, New York 10017                        New York, New York 10019

 Seth L. Levine, Esq.
 Levine Lee LLP
 650 Fifth Avenue, 13th Floor
 New York, New York 10019


                Re:   United States v. Mark Nordlicht, et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Counsel:

                Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure. All of the enclosed materials qualify as “Discovery
Materials” under the January 23, 2017 Stipulation and Order entered in the above-captioned
case, ECF Docket No. 76, and their use and dissemination are restricted as provided in that
Stipulation and Order. This disclosure supplements the government’s earlier disclosures by
letters dated January 23, 2017, January 26, 2017, February 14, 2017, February 24, 2017, March
9, 2017, March 27, 2017, April 3, 2017, April 12, 2017, April 26, 2017, May 5, 2017, May 11,
2017, May 26, 2017, June 16, 2017, June 20, 2017, July 3, 2017, July 6, 2017, July 17, 2017,
July 27, 2017, August 21, 2017, August 22, 2017, August 30, 2017, September 15, 2017,
October 4, 2017, November 7, 2017, December 26, 2017, March 6, 2018 April 2, 2018, May 10,
2018, June 28, 2018, October 5, 2018, October 26, 2018, January 4, 2019, January 25, 2019, and
February 4, 2019. The government again requests reciprocal discovery from the defendants.
Case 1:16-cr-00640-BMC Document 556 Filed 02/15/19 Page 2 of 3 PageID #: 7824
Defense Counsel
February 15, 2019
Page 2

              The discovery production mailed to you on February 15, 2019 contains the
following materials received by the government from third parties:

          Emails and other documents received by the government, and produced by the
           following individuals whose names have been provided to you in the government’s
           February 15, 2019 email:

              o     JB-000001 – JB-000123
              o     JH-000003105 – JH-000003138
              o     AJ-000000001 – AJ-000000426
              o     BM-000001 – BM-000006
              o     TW-000000001 – TW-000000148
              o     AZ-00000001 – AZ-00000152

           Affidavits for brokerage records produced by brokerage firms or other financial
           institutions, relating to the holders of Black Elk Energy Offshore Operations, LLC’s
           13.75 percent senior secured notes due on December 1, 2015 (the “BE Bonds”)

              o     BLACK ELK ENERGY 000004
              o     CBNA000009
              o     FIRST-CLEARING-000019
              o     JPM-CLEARING-000002
              o     MS 00000002
              o     MTBANK-000012
              o     RBCCM-000002
              o     VAN0011
              o     WEDBUSH-000003

          Affidavits for various bank records previously produced by the Government: EDNY-
           PP-BR-000372922 - EDNY-PP-BR-000372942

          A Black Elk Energy Offshore Operations LLC filing with the U.S. Securities and
           Exchange Commission: BEE_F-00001235

          Records provided by the Platinum Receiver: RECEIVER_00000001 -
           RECEIVER_00000030

          Business records and other documents obtained by the United States Securities and
           Exchange Commission (“SEC”) and provided to the government since the
           government’s last discovery production: SEC-NY-09271-EPROD-004770851 - SEC-
           NY-09271-EPROD-004772536. A description of those documents is set forth below:
Case 1:16-cr-00640-BMC Document 556 Filed 02/15/19 Page 3 of 3 PageID #: 7825
Defense Counsel
February 15, 2019
Page 3


                              Account
      Name of Bank                                           Account Name
                              Number
          Sterling              5454                Nordlicht Management III LLC
          Sterling              9927                     LaFitte Energy LLC
          Sterling              5744                 Golden Globe Energy Corp.
          Sterling              0359                  BA Note Acquisition LLC
                                0578          Platinum Partners Liquid Opportunity Fund
          Sterling
                                0607                          (USA) L.P.
                                0586          Platinum Partners Liquid Opportunity Fund
          Sterling
                                0615                     (International) Ltd.

          Sterling              0594        Platinum Partners Liquid Opportunity Fund L.P.

          Sterling              0623                    MNDR Group LLC
          Sterling              3162                Mark Nordlicht Grantor Trust
          Sterling              6806               Henley Investment Partners, LP
          Sterling              8820                     TKN Equity LLC
          Sterling              0703                      Mark Nordlicht


                                               Very truly yours,

                                               RICHARD P. DONOGHUE
                                               United States Attorney
                                               Eastern District of New York

                                        By:               /s/
                                               Alicyn L. Cooley
                                               David C. Pitluck
                                               Patrick T. Hein
                                               Assistant U.S. Attorneys
                                               (718) 254-6389/6108/6284


cc:   Clerk of the Court (BMC) (by ECF) (w/o enclosures)
      Defense Counsel (by ECF and E-mail) (w/o enclosures)
